DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehler et al. (U.S. Publication 2014/0137833), hereinafter “Buehler”.
Regarding claim 1, Buehler discloses a chain cover (10) that is configured to cover a timing chain that transmits rotation of a crankshaft (14 is a hole for the crankshaft, paragraph 18) of an internal combustion engine to a camshaft (30 is a hole for the camshaft, paragraph 20), the chain cover comprising: a crankshaft-side opening forming portion that defines a crankshaft-side opening (14) into which the crankshaft is inserted (paragraph 18); and a general portion that is a section different from the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehler in view of Lee et al. (U.S. Publication 2017/0292601), hereinafter “Lee”.

Regarding claim 2, Buehler discloses the same invention substantially as claimed except for a section of the chain cover that defines the camshaft-side opening is made of a third material, and the second material and the third material being different from each other.  However, Lee teaches the use of multi-part chain cover (10) that has a  Buehler’s timing chain cover is plastic and Lee’s support bracket is aluminum. 
Regarding claim 3, Buehler and Lee disclose the chain cover according to claim 2, wherein the third material has a lower coefficient of linear expansion than the second material. Examiner notes that aluminum has a lower coefficient of linear expansion than the thermoplastics used in Lee. 
Regarding claim 4, Buehler and Lee disclose the chain cover according to claim 2, wherein the third material has a lower water absorbency than the second material. Examiner notes that aluminum has a lower water absorbency than the thermoplastics used for the chain cover in Buehler.
Regarding claim 5, Buehler and Lee disclose the chain cover according to claim 2, wherein at least one of the first material, the second material (Beuhler, uses thermoplastics for the cover, paragraph 23), and the third material is a plastic material.
Regarding claim 6, Beuhler and Lee disclose the claimed invention such as the chain cover according to claim 2, comprising fixing portions used to fix the chain cover to the internal combustion engine, wherein the fixing portions (Lee, shown in figure 4 provided below) are provided in a region of the chain cover that includes the section defining the camshaft-side opening and is made of the third material (Lee, shown in figure 4), but does not disclose that the fixing portions are located on opposite sides of the camshaft-side opening. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fixing portions be located on opposite sides of the camshaft opening, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


    PNG
    media_image1.png
    1051
    932
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        6/17/2021